Title: To Benjamin Franklin from ——— Galevon, 6 January 1778: résumé
From: Galevon, ——
To: Franklin, Benjamin


<Ivry la Bataille, January 6, 1778, in French: I am treating a dropsical patient to whom all the resources of my art bring only short-term relief. I have already drained him twice, and grieve that he cannot survive more than two or three more such operations. You have revealed a new remedy, I see in the papers, that has succeeded with two patients; will you tell me how to prepare and use the tobacco ash? This information will doubtless be published, but my invalid cannot wait. Although I am sorry to trouble you, I plead for excuse that our sole justification is being useful to our fellows.>
